DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2-11 (Group I) in the reply filed on 17 December 2020 is acknowledged. 

Claims 12-18 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 December 2020.

Claims 2-18 are pending with claims 2-11 being considered in the present Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 5, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Boren et al. (US 2011/0281156), hereinafter Boren.
Regarding Claims 2, 5, and 8-11, Boren teaches a method for reversibly storing lithium metal in electrodes of an energy-storage device, the method comprising: providing carbon nanotubes (e.g., 12, 22) on a substrate (e.g., 14, 24), wherein the carbon nanotubes (e.g., 12, 22) extend vertically from the substrate, and the carbon nanotubes (12, 22) form a carbon-nanotube electrode, see e.g., Figs. 1-2, paras. [0033]-[0034]. Based on Boren’s description of how the battery is structured and functions, as detailed above, an amount of the metal (i.e., lithium) inserted in the carbon nanotube electrode is a function of a charge of the energy storage device, see also para. [0006].
Boren further teaches inserting a metal into the carbon-nanotube electrode, the metal including at least one of Li, Na, K, Mg, Ca, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Al, Sn, Sb, and Pb, to charge the energy-storage device; and removing the inserted metal from the carbon-nanotube electrode to discharge the energy-storage device; the metal 
Regarding Claim 3, Boren teaches the carbon nanotubes (CNT) are chemically bonded to a substrate (i.e.,  current collector); the CNTs are grown directly on the electrode (anode or cathode) current collector metals, allowing direct electrical contact, see e.g., paras. [0004], [0021], [0028], [0030]-[0031]. Hence, Boren teaches wherein providing the carbon nanotubes on the substrate forms an ohmic contact between the carbon nanotubes and the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of Tour et al. (WO 2013/119295), hereinafter Tour.
Regarding Claim 3, this claim was rejected under 35 U.S.C. 102 because the prior art’s teaching of a chemical bond between the substrate and carbon nanotubes suggesting ohmic contact, thereby satisfying the claimed feature of “ohmic contact”. The examiner looks to the instant disclosure to further define the structure of an ohmic contact. The instant disclosure states that carbon nanotubes covalently bonded to a graphene film allow for an ohmic contact between the substrate and the carbon nanotubes, see instant published disclosure at para. [0100]. Thus, while Boren teaches a chemical bond between the substrate and carbon nanotubes, suggesting ohmic contact, an explicit teaching of a covalent bond between a graphene film and carbon nanotube, as discussed in the instant disclosure, is not disclosed. Regarding Claim 4, Boren does not teach a graphene film on the substrate, upon which carbon nanotubes are grown. 
Relevant to claims 3 and 4, Tour teaches a substrate includes a graphene film and growing carbon nanotubes from the graphene film. The method results in a covalent bond between the graphene film and carbon nanotubes, thereby achieving an ohmic contact between the substrate and carbon nanotubes, see e.g., paras. [0004], [00103]. The structure and method of forming the carbon nanotubes ensures structural integrity and electrical properties through a high quality CNT-graphene interface, see e.g., paras. [0063], [00205]. For example, with respect to electrical properties, electrical power may be used efficiently through the existence of an efficient electrical contact, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of Jeon et al. (US 2012/0192931), hereinafter Jeon.
Regarding Claim 4, Boren does not teach the substrate comprises a graphene film and wherein providing the carbon nanotubes on the substrate comprises growing the carbon nanotubes from the graphene film. However, Jeon teaches utilizing grown carbonaceous nanomaterial requires the carbonaceous nanomaterial to be attached to or deposited on the substrate of a device. The attachment may be achieved via direct growth on the substrate, for example, by chemical vapor deposition or via direct growth on another substrate and then transfer to the desired substrate. The adhesivity of the carbonaceous nanomaterial (e.g. graphene, carbon nanotube, carbon nanofiber, etc.) with the substrate depends on the van der Waals force which is in proportion to the area of contact. Since the existing carbon nanotube and carbon nanofiber have small diameters of several to hundreds of nanometers, the adhesivity to the substrate is very weak. As a consequence, operation time is short and degradation occurs easily. To improve adhesivity of the carbon nanotubes on the desired substrate, Jeon teaches providing a substrate, forming a graphene sheet on the substrate, and growing the carbonaceous nanomaterial on the graphene sheet, see e.g., para. [0018], [0033]-. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of El-Ashry et al. (US 2013/013077) and Zhou et al. (US 2011/0311874), hereinafter El-Ashry.
Regarding Claims 6 and 7, Boren does not teach the capacity of the carbon nanotubes and the lithium, i.e., 339 mAh/g and 1857 mAh/g, respectively. However, El-Ashry teaches conventional vertically aligned carbon nanotubes enable capacities of about 800 mAh/g, see e.g., para. [0043]. Hence, it would be obvious to one having ordinary skill in the art to expect the carbon nanotubes of Boren to have a capacity greater than 339 mAh/g since vertically aligned carbon nanotubes enable capacities of about 800 mAh/g, as taught by El-Ashry.
Additionally, the carbon nanotubes of Boren further included a silicon material (e.g., 17, 27, 37) coated on the surface of the carbon nanotubes (12, 22, 32), see e.g., para. [0022]-[0024]. El-Ashry suggests that the availability of silicon (which displays the highest theoretical capacity of 4212 mAh/g) on the surface of carbon nanotube avoids 
Finally, the prior art (Zhou) has recognized silicon thickness on the surface of carbon nanotubes as a result effective variable for capacity. The presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, MPEP 2144.05, II. Zhou teaches a silicon layer thickness of 100 nm and 500 nm achieved a capacity of 786 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729